Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a DIV of 15/543,389 07/13/2017 PAT 10654811, which is a 371 of PCT/CA2016/000008 with a filing date 01/13/2016, which claims benefit of 62/102,719 with a filing date 01/13/2015.
2. 	 Amendment of claims 1, 5, 17, 21, and 27, and cancelation of claims 7-9 and 18 in the amendment filed on 11/29/2021 is acknowledged.  Claims 1-6, 10-17 and 19-35 are pending in the application.
Reasons for Allowance
3.	The rejection of claim 21 under 35 U.S.C. 112 (b) has been overcome in the amendment filed on 11/29/2921.
4.	Since Shode et al. ‘065, Levoin et al. ‘816 and Zalinyan et al. ‘001 independently do not disclose the instant compounds of formula (I), therefore they are distinct from the instant invention.  The rejection of claim 1 under 35 U.S.C. 102 (a) (1) has been overcome in the amendment filed on 11/29/2921.
5.	Since Andersen et al. ‘061 does not claim the instant compounds of formula (I), therefore it is distinct from the instant invention. Therefore the rejection of claims 1-6, 10-17 and 19-35 under the obviousness-type double patenting over Andersen et al. ‘061 has been overcome in the amendment filed on 11/29/2021.  
6. 	Claims 1-6, 10-17 and 19-35 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a  allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
                Conclusion
Any inquiry concerning this communication or earlier communications from the	
examiner should be directed to REI TSANG SHIAO whose telephone number is  (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

January 04, 2022